IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                 April 26, 2016 Session

           STATE OF TENNESSEE v. EDWARD ALLEN CARTER

                  Appeal from the Criminal Court for Knox County
                       No. 100540 Steven W. Sword, Judge


                No. E2015-01212-CCA-R3-CD – Filed August 8, 2016


The defendant, Edward Allen Carter, pleaded guilty to possession of cocaine with intent
to sell within a drug-free zone, possession of a firearm during the commission of a
dangerous felony, unlawful possession of a firearm, possession of an item with a defaced
serial number, evading arrest, and driving on a suspended license, and he reserved
certified questions of law relative to the validity of the city ordinance that formed the
basis of the traffic stop which led to his arrest. Because the certified questions are
overbroad and fail to meet specificity requirements, the appeal is dismissed.

                         Tenn. R. App. P. 3; Appeal Dismissed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and ROBERT L. HOLLOWAY, JR., JJ., joined.

Joshua Hedrick, Knoxville, Tennessee, for the appellant, Edward Allen Carter.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Assistant
Attorney General; Charme Allen, District Attorney General; and Philip H. Morton,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

              The Knox County Grand Jury charged the defendant with alternative counts
of the sale and delivery of cocaine within 1,000 feet of a school; alternative counts of the
sale and delivery of cocaine within 1,000 feet of a public park; possession of a firearm
during the commission of a dangerous felony; five counts of being a felon in possession
of a firearm; possession of an item with a defaced serial number; two counts of felony
evading arrest; two counts of misdemeanor evading arrest; and one count of driving on a
suspended license. On May 6, 2013, the defendant filed a motion to dismiss, in which he
sought suppression of the evidence seized as a result of his traffic stop. The trial court
conducted a suppression hearing on May 24, 2013.

             The proof at the hearing established that Knoxville Police Department
(“KPD”) Officer Brian Headrick responded to a call of a drive-by shooting on
Washington Avenue late in the evening of December 2, 2011. Officer Headrick
encountered a witness, who informed him that two vehicles “pulled up facing each other,
and an eruption of gunfire came from both vehicles, and a . . . black male fled on foot
south towards Magnolia Avenue.” Both vehicles then left the scene. The witness
described one vehicle as a “dark-colored sedan” and the other as “a white Dodge pickup
truck.” The witness also recalled that the driver of the pickup truck was a white male
“wearing a ball cap and a light-colored shirt.”

               Officer Headrick began patrolling the area, and approximately two hours
later, he spotted a white Dodge pickup truck in the parking lot of the Regency Motel.
Officer Headrick parked nearby to watch the truck, which appeared to be unoccupied,
and he observed a dark-colored Saturn vehicle pull into the motel‟s parking lot and park
next to the truck. The driver of the Saturn ascended a flight of stairs at the motel and
walked to a dark corner of the motel walkway where “a lot of drug transactions take
place.” Officer Headrick saw the driver briefly interact with another individual and then
return to the Saturn and leave the parking lot.

              Believing that the driver of the white pickup truck had perhaps seen the
police cruiser and managed to secrete himself in the Saturn vehicle, Officer Headrick
contacted KPD Officer James Wilson via police radio and informed him that the Saturn
was headed in his direction. Shortly thereafter, the Saturn passed Officer Wilson. He
drove behind the Saturn and immediately noticed that his license plate light (“tag light”)
was not operational. Based solely on the lack of an operational tag light, Officer Wilson
activated his vehicle‟s emergency lights, and the driver of the Saturn pulled to the side of
the road and stopped.

              Officer Wilson approached the vehicle and discovered that the defendant
was the driver. Officer Headrick arrived a few moments later. Because the defendant
was unable to provide his driver‟s license, Officer Wilson returned to his patrol car to
conduct a search of the driver‟s license database while Officer Headrick remained by the
defendant‟s vehicle. According to Officer Headrick, the defendant, who appeared to be
quite nervous and was fidgeting with a cigarette package, reached under the passenger
seat of his vehicle and produced a “silver handgun.” When Officer Headrick attempted
to open the passenger-side door of the vehicle, the defendant dropped the gun, started the
engine, and drove away. Both Officer Wilson and Officer Headrick pursued the
defendant in their respective patrol cars.
                                            -2-
              During the pursuit, Officer Wilson observed the defendant throw an object
through the window of the driver‟s side of the vehicle. Officer Wilson returned to the
area after the pursuit had ended and located a cigarette package which contained crack
cocaine.

              After chasing the defendant for nearly three miles, the defendant drove into
a field, abandoned his car, and began to run. Officer Wilson‟s police dog caught the
defendant a few hundred yards from the abandoned vehicle. During a search of the
defendant‟s vehicle, officers recovered a handgun located beneath the driver‟s seat.

              The trial court denied the defendant‟s motion to suppress, concluding that
the defendant violated the Knoxville City Ordinance which requires drivers to have
working tag lights and that KPD officers were therefore justified in stopping the
defendant‟s vehicle. The court further found the city ordinance at issue did not conflict
with state law.

              Following the trial court‟s denial of the motion to suppress, the defendant
pleaded guilty to possession of 0.5 grams or more of cocaine with the intent to sell within
1,000 feet of a school, possession of a firearm during the commission of a dangerous
felony, two counts of being a felon in possession of a firearm, possession of an item with
a defaced serial number, one count of felony evading arrest, one count of misdemeanor
evading arrest, and driving on a suspended license. The remaining charges were
dismissed, and the trial court imposed an effective sentence of 23 years‟ incarceration.
The defendant also reserved, with the consent of the State and the trial court, three
certified questions of law which the parties and the court agreed were dispositive of the
case:

              a. Whether Knoxville City Ordinance § 17-379, to the extent
                 that it requires a vehicle to have a license plate light, is
                 unconstitutional on the grounds that the local municipality
                 did not have the authority to regulate vehicle equipment
                 and that this ordinance is in conflict with other state law.

              b. Whether Knoxville City Ordinance § 17-379 is in conflict
                 with T.C.A. §§ 55-9-402 and 55-9-404.

              c. Whether the seizure of the defendant was reasonable
                 given the officer‟s reliance on Knoxville City Ordinance
                 Sec. 17-379 in initiating a traffic stop.

                                           -3-
              Before addressing these questions, we acknowledge some principles of
appellate review of a case of this type.

              When reviewing a trial court‟s findings of fact and conclusions of law on a
motion to suppress evidence, we are guided by the standard of review set forth in State v.
Odom, 928 S.W.2d 18 (Tenn. 1996). Under this standard, “a trial court‟s findings of fact
in a suppression hearing will be upheld unless the evidence preponderates otherwise.” Id.
at 23. When the trial court does not set forth its findings of fact upon the record of the
proceedings, however, the appellate court must decide where the preponderance of the
evidence lies. Fields v. State, 40 S.W.3d 450, 457 n.5 (Tenn. 2001). As in all cases on
appeal, “[t]he prevailing party in the trial court is afforded the „strongest legitimate view
of the evidence and all reasonable and legitimate inferences that may be drawn from that
evidence.‟” State v. Carter, 16 S.W.3d 762, 765 (Tenn. 2000) (quoting State v. Keith,
978 S.W.2d 861, 864 (Tenn. 1998)). We review the trial court‟s conclusions of law
under a de novo standard without according any presumption of correctness to those
conclusions. See, e.g., State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001); State v. Crutcher,
989 S.W.2d 295, 299 (Tenn. 1999).

              Because stopping an automobile without a warrant and detaining its
occupants unquestionably constitutes a seizure, Delaware v. Prouse, 440 U.S. 648, 653
(1979), the State in the present situation had the burden of demonstrating the applicability
of an exception to the warrant requirement, see, e.g., State v. Cox, 171 S.W.3d 174, 179
(Tenn. 2005) (temporary detention of an individual during a traffic stop constitutes
seizure that implicates the protection of both the state and federal constitutions); Keith,
978 S.W.2d at 865. The authority of a police officer to stop a citizen‟s vehicle is
circumscribed by constitutional constraints. Police officers are constitutionally permitted
to conduct a brief investigatory stop supported by specific and articulable facts leading to
a reasonable suspicion that a criminal offense has been or is about to be committed.
Terry v. Ohio, 392 U.S. 1, 20-23 (1968); State v. Binette, 33 S.W.3d 215, 218 (Tenn.
2000).

              On appeal, the defendant contends that the Knoxville City Ordinance on
which KPD officers relied when initiating his traffic stop is unconstitutional due to its
conflict with state law and that the officers‟ reliance on the ordinance as justification for
the stop was unreasonable. The State counters that the applicable city ordinance does not
conflict with state law and is accordingly constitutional and that, in any event, the stop
was reasonable.

               The city ordinance at issue, titled “Lights on motor vehicles,” states, in
pertinent part, as follows:

                                            -4-
              No person shall operate a motor vehicle on the public streets
              of the city or property owned by or leased to the city‟s
              community development corporation unless such vehicle is
              equipped with an operating lamp or lamps so constructed and
              placed as to illuminate with a white light the rear registration
              plate and render it clearly legible from fifty (50) feet to the
              rear. Any such lamp or lamps shall be so wired as to be
              lighted whenever the head lamps or auxiliary driving lamps
              are lighted. This subsection shall not apply to any motor
              vehicle assembled or manufactured prior to January 1, 1968.

Knoxville, TN, City Ordinance § 17-379(b)(4). The comments that follow this section
state, “State Law reference – Similar provisions, T.C.A. § 55-9-402.”

              Tennessee Code Annotated section 55-9-402, governing “Lights required
on motor vehicles” and included in the chapter entitled “Equipment – Lighting
Regulations,” addresses headlights and tail lamps but makes no mention of tag lights.
See generally T.C.A. § 55-9-402. The only state statute to address tag lights is section
55-9-404, which provides that the vehicle or trailer “at the end of a train of vehicles”
must be equipped with a tag light, and it specifically states that “[t]his section shall not
apply to a single motor vehicle as is required in § 55-9-402.” Id. § 55-9-404(a)-(b).

              Importantly, Tennessee Code Annotated section 55-10-307(a) provides as
follows:

              Any incorporated municipality may by ordinance adopt, by
              reference, any of the appropriate provisions of Chapter 8 of
              this title, §§ 55-10-101 – 55-10-310, 55-12-139, 55-50-301,
              55-50-302, 55-50-304, 55-50-305, 55-50-311, and 55-10-312,
              and may by ordinance provide additional regulations for the
              operation of vehicles within the municipality, which shall not
              be in conflict with the provisions of the listed sections. . . .

Id. § 55-10-307(a).

                                  I. Certified Questions

              We now turn to the questions presented.

                 a. Whether Knoxville City Ordinance § 17-379, to the
                    extent that it requires a vehicle to have a license plate
                                            -5-
                     light, is unconstitutional on the grounds that the local
                     municipality did not have the authority to regulate
                     vehicle equipment and that this ordinance is in conflict
                     with other state law.

              This question posits that a conflict exists between ordinance section 17-
379(b)(4) and state statutes regulating the equipping of motor vehicles, and the question
postulates that some provision in a constitution is the mechanism for invalidating the city
ordinance that conflicts with state statutes. The formulation is, therefore, inadequate as a
certified question.

               Pursuant to Tennessee Rule of Criminal Procedure 37(b)(2)(A), which
authorizes an appeal of a certified question, the appellant must express “a statement of
the certified question of law” and must identify “clearly the scope and limits of the legal
issue reserved.” Tenn. R. Crim. P. 37(b)(2)(A)(i), (ii). Mere “substantial compliance”
with these and other requirements is insufficient to result in appellate review. State v.
Armstrong, 126 S.W.3d 908, 912 (Tenn. 2003); State v. Pendergrass, 937 S.W.2d 834,
836-37 (Tenn. 1996). “[W]here questions of law involve the validity of searches and the
admissibility of statements and confessions, etc., the reasons relied upon by defendant in
the trial court at the suppression hearing must be identified in the statement of the
certified question of law.” State v. Preston, 759 S.W.2d 647, 650 (Tenn. 1988). “This
court has previously required certified questions of law to be narrowly framed.” State v.
Tobias Toby Horton, No. W2008-01170-CCA-R3-CD, slip op. at 5 (Tenn. Crim. App.,
Jackson, Aug. 13, 2009) (holding that the wording of a certified question was overly
broad).

               The claim that an unnamed provision of an unnamed constitution
invalidates the city ordinance in this case is obviously overbroad. On that basis alone, we
will not further review the first question presented.

                 b. Whether Knoxville City Ordinance § 17-379 is in
                    conflict with T.C.A. §§ 55-9-402 and 55-9-404.

              This question asserts that a “conflict” exists between state law and the city
ordinance. The question cites to the conflicting provisions of the municipal and state
enactments; however, we note that the question does not cite to any legal mechanism that
operates to invalidate the city ordinance, nor does it explain how a resulting invalidation
leads to suppression of evidence.

           At this juncture, we have given thought to the nature of such a legal
mechanism and believe that either of two lines of legal theory may provide the
                                            -6-
mechanism. To explore the first line, we mention that we have determined that the
defendant failed to cite to a constitutional provision in his first question or in his brief
because no such provision exists. Yet, “[m]unicipal ordinances in conflict with and
repugnant to a State law of a general character and state-wide application are universally
held to be invalid.” Southern Ry. Co. v. City of Knoxville, 442 S.W.2d 619, 622 (Tenn.
1968). Other opinions make similar pronouncements, but none cite to a precedential
basis for saying so. See, e.g., Nichols v. Tullahoma Open Door, Inc., 640 S.W.2d 13
(Tenn. Ct. App. 1982) (“Municipal authorities cannot adopt ordinances which infringe
the spirit of state law or are repugnant to the general policy of the state.” (citing Capitol
News Co. v. Metro. Gov’t of Nashville & Davidson Cnty, 562 S.W.2d 430, 434 (Tenn.
1978)); B.F. Nashville, Inc. v. City of Franklin, No. M2003-00180-COA-R3-CV (Tenn.
Ct. App., Jan. 21, 2005) (stating that when “a statute and an ordinance are in
irreconcilable conflict . . . the ordinance must give way to the imperatives of the statute.”
(citing Manning v. City of Lebanon, 124 S.W.3d 562, 565 (Tenn. Ct. App. 2003)). This
line of cases establishes ipso facto a common law basis for invalidating a city ordinance
on the basis of conflict.

              The second line of legal theory may be provided by a state statute that itself
invalidates a city ordinance that conflicts with a given state statute. Counties and
municipalities are political subdivisions – subordinate functionaries – of state
government. Obviously, the power is reposed in the state legislative branch to limit the
authority of a county or municipality to encroach upon the authority of the state as
expressed in its duly enacted statutes. Thus, provisions such as Tennessee Code
Annotated section 55-10-307(a), which forbids a municipality from enacting ordinances
that are in conflict with named state statutes, logically serve as mechanisms for
invalidating any such conflicting ordinances.

                We cannot discern from the formulation of the second question which, if
either, of the theories operating to invalidate the city ordinance the defendant has in mind.
Furthermore, the question states only that a conflict exists and does not aver that the
ordinance is repugnant to the statute or that the conflict is irreconcilable.

              Even if we were willing to believe that the defendant in his second question
somehow theorized the invalidation of the city ordinance, as opposed to its mere
“conflict” with the statutes, the question does not express how or why that circumstance
would lead to suppression of the evidence of the crimes. Indeed, the question does not
even state that the claimed conflict does result in suppression.

             For these reasons, we reject the second question because it is an improper
and overbroad formulation of a Rule 37 certified question.

                                            -7-
                    c. Whether the seizure of the defendant was reasonable
                       given the officer‟s reliance on Knoxville City
                       Ordinance Sec. 17-379 in initiating a traffic stop.

              Although our decision pretermits this question, we will address the
reasonableness of the stop in the interest of completeness. The State urges this court to
consider the federal “good faith exception,” which permits the use of evidence obtained
pursuant to reliance on a law that was later declared unconstitutional. See generally
Davis v. United States, 564 U.S. 229, 240-41 (2011); Illinois v. Krull, 480 U.S. 340, 349-
50 (1987). At this time, Tennessee has not adopted the good faith exception. See State v.
Carter, 16 S.W.3d 762, 770 n.8 (Tenn. 2000). Unless and until our supreme court adopts
this exception, it is not a feature of Tennessee law, and we are “without the authority to
create a good faith exception.” State v. Jerry Brandon Phifer, No. M2013-01401-CCA-
R3-CD, slip op. at 22 (Tenn. Crim. App., Nashville, Sept. 23, 2014).

                                             II. Conclusion

                Based upon the foregoing analysis, we dismiss the appeal.1
                      `

                                                         _________________________________
                                                         JAMES CURWOOD WITT, JR., JUDGE




1
      The underlying judgments correctly reflect that the defendant was convicted of cocaine possession,
possession of a firearm during the commission of a dangerous felony, felony evading arrest, misdemeanor
evading arrest, driving on a suspended license, and one count of unlawful possession of a firearm;
however, no judgment exists for the conviction of possession of an item with a defaced serial number, and
the judgments erroneously reflect a conviction for unlawful possession in count nine instead of count
seven. The law is well-settled that a trial court speaks through its minutes, see, e.g., In re Adoption of
Gillis, 543 S.W.2d 846, 847 (Tenn. 1976), and the transcript of the guilty-plea submission hearing clearly
reflects that the defendant was pleading guilty to eight offenses and plainly sets forth the exact counts and
nature of the charges to which he was pleading. We merely acknowledge this anomaly in the record but
take no action relative thereto because we lack jurisdiction to adjudicate the appeal.
                                                     -8-